
	

114 S1835 IS: Military Facilities Force Protection Act of 2015
U.S. Senate
2015-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1835
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2015
			Ms. Baldwin introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To enhance military facilities force protection.
	
	
		1.Short title
 This Act may be cited as the Military Facilities Force Protection Act of 2015.
		2.Military recruiting and Reserve  component facilities force protection enhancements
 (a)DefinitionsIn this section: (1)FirearmThe term firearm means a handgun issued by the Federal Government or a State or local government.
 (2)HandgunThe term handgun has the meaning given the term in section 921 of title 18, United States Code. (3)Military personnelThe term military personnel means all members of the Armed Forces who are trained by the Armed Forces in the use of firearms.
 (4)Military recruiting facilitiesThe term military recruiting facilities means government owned or leased recruiting offices, intermediate command stations, and main stations.
 (5)Reserve component facilityThe term reserve component facility has the meaning given the term facility in section 18232(2) of title 10, United States Code. (b)Use of armed security personnel (1)In generalNotwithstanding any other provision of law or Department of Defense or military department regulation, the Secretary of Defense shall station military police or other military personnel armed with firearms, as deemed appropriate by the Secretary, at military recruiting and reserve component facilities for the exclusive purpose of force protection.
 (2)Use of alternative personnelUpon a determination by the Secretary that military personnel are not available to meet the force protection requirement under paragraph (1), the Secretary is authorized to enter into memoranda of understanding with State or local law enforcement agencies or State National Guards for the exclusive purpose of such force protection.
				(3)Required training
 (A)In generalIn consultation with the Attorney General and State and local law enforcement, as appropriate, the Secretary of Defense shall develop and implement a required training program for all force protection personnel stationed under this section.
 (B)ElementsThe training program required under subparagraph (A) shall include— (i)civil law enforcement rules of engagement, including appropriate escalation of force;
 (ii)gun safety procedures, including safe storage and transport; and (iii)education on the relevant laws and first responder policies of the State and local jurisdictions in which the assigned force protection personnel are located.
						(c)Facility infrastructure enhancements
 (1)In generalNotwithstanding any other provision of law or Department of Defense or military department regulation, the Secretary of Defense shall implement all reasonable and appropriate measures to improve the security of existing military recruitment and reserve component facilities.
 (2)ElementsThe measures implemented under paragraph (1) shall, at a minimum, include the installation of bullet-proof glass and enhanced video surveillance equipment, where appropriate.
 (3)Relocation of facilitiesUpon determination by the Secretary that adequate security improvements cannot be made at an existing military recruitment or reserve component facility in its current location, the Secretary shall relocate such facility to a location consistent with the security improvements required under this subsection.
 (d)Rules of constructionNothing in this section shall be construed as providing armed military personnel with— (1)additional law enforcement authorities, including authorities to make arrests, to execute or serve warrants, or perform any other civil law enforcement function; or
 (2)the authority to perform force protection functions outside military recruiting or reserve component facilities or the immediate vicinity thereof.
 (e)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report describing the actions taken to comply with the requirements under this section.
			
